          Case 1:20-cv-02697-VEC Document 33
                                          32 Filed 01/19/21
                                                   01/15/21 Page 1 of 2



               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                         January 15, 2021
                                                                    USDC SDNY
                                                                    DOCUMENT
Via ECF                                                             ELECTRONICALLY FILED
                                                                    DOC #:
Hon. Valerie E. Caproni, USDJ                                       DATE FILED: 1/19/2021
United States District Court, SDNY


                                        MEMO ENDORSED
40 Foley Square, Courtroom 443
New York, NY 10007
Tel: 212-805-6350

                      Re: Hughes v. Love Conquers All Inc. et al
                          Case #: 20-CV-02697 (VEC)(KNF)
                          Motion for Extension of Time
Dear Judge Caproni:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a one-month extension of the January 15, 2021 deadline for Plaintiff to submit a
declaration as part of his motion for a default judgment.

        We have been working diligently to secure the declaration but as I explained previously,
the task has been made extremely difficult in light of Plaintiff’s unexpectedly incarceration and
the COVID-19 measures that have been implemented. Notably, since the last request I have been
able to locate and speak with another attorney as to plaintiff’s current whereabouts and we have
been making efforts to try to locate him and to make arrangements for him to make and execute
the required declaration. I was hoping to get the declaration by today’s deadline so a to obviate
the need for this request but was unable to do so. Two prior requests for an extension of this
deadline were made and granted.

       We apologize for any inconvenience and thank the Court in advance for its time and
consideration.

Respectfully Submitted,

Abdul Hassan Law Group, PLLC


                                                 1
        Case 1:20-cv-02697-VEC Document 33
                                        32 Filed 01/19/21
                                                 01/15/21 Page 2 of 2


_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)        Application GRANTED in part. Plaintiff's affidavit is
Counsel for Plaintiff Kevin Hughes        due by February 2, 2021. No further extensions will be
                                          granted. If Plaintiff fails to submit the affidavit by
                                          February 2, 2021, this case will be dismissed for failure
                                          to prosecute.
                                          SO ORDERED.




                                          HON. VALERIE CAPRONI
                                          UNITED STATES DISTRICT JUDGE                     1/19/2021




                                      2
